It appearing that the judgment of the Supreme Court of North Carolina is a final judgment in view of the decisions of that Court called to our attention by the petition for rehearing, Tussey v. Owen, 147 N. C. 335, 337, 61 S. E. 180; Hollingsworth v. Skelding, 142 N. C. 246, 253, 55 S. E. 212, the petition for rehearing is granted and the order denying a writ of certiorari, 318 *778U. S. 792, is vacated. The petition for writ of certiorari to the Supreme Court of North Carolina is granted.
Mr. Julius C. Smith for petitioner. Messrs. Russell M. Robinson and S. R. Prince for respondent.